DETAILED ACTION
Amendment submitted May 10, 2022 has been considered by examiner. Claims 1-3, 5-10, 12-18 and 20-21 are pending. 


ALLOWANCE
Claims 1-3, 5-10, 12-18 and 20-21 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 8 and 15:
“receiving a scan request to scan a B-tree having a plurality of levels, each level comprising one or more nodes, wherein for each of one or more levels of the plurality of levels, nodes are grouped into groups, where nodes of any given group are stored across sequential disk blocks, wherein the scan request indicates a start key corresponding to a first tuple within the B- tree; generating a queue for each level of the B-tree; and for each queue, loading into memory a next group of nodes based upon determining a storage location of a node of the next group of nodes, wherein loading the next group of nodes comprises loading only nodes within the next group of nodes that include at least one key higher than the start key or that have an unknown key”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byun et al (2019/0163765) describes at least start and end data in a file as keys of a B+ tree.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163